Citation Nr: 1826044	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-34 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess 20 percent for service-connected hepatitis C prior to February 22, 2017.

2.  Entitlement to an evaluation in excess 40 percent for service-connected hepatitis C from February 22, 2017.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.  

This matter arises before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO).  

In April 2016, the Veteran provided testimony at a videoconference Board hearing before a Veterans Law Judge who has since left the Board.  The Veteran declined an additional hearing in correspondence dated January 2018.  

The Board notes that November and December 2016 VA medical records show the Veteran may manifest cirrhosis of the liver that may be related to his service-connected hepatitis C.  This matter is referred to the RO for appropriate action, to include forwarding VA's standardized claim form to the Veteran.  See 38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  For the appellate period, the Veteran's hepatitis C was manifested by symptoms of daily fatigue and malaise, with intermittent nausea, minor weight loss (approximating 20 pounds on average during a flare-up ), and periods of incapacitating episodes not exceeding four weeks a year. 

2.  The Veteran's hepatitis C was not manifested by symptoms of substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

CONCLUSIONS OF LAW

1.  Prior to February 22, 2017, the criteria for a 40 percent evaluation for hepatitis C have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7354 (2017). 

2.  From February 22, 2017, the criteria for an evaluation in excess of 40 percent for hepatitis C have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

The Board finds that the VA's duty to notify and assist has been met and the Veteran has not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In this case, the disability on appeal has fluctuated in severity, however, a uniform evaluation for the appellate period affords the maximum benefit under the law and the Board finds that a staged rating is not warranted.

Analysis

The Veteran contends that his service-connected hepatitis C should be rated at higher level than currently awarded to him.  

The Veteran's hepatitis C is evaluated under Diagnostic Code 7354.  As this code specifically address the disability in question, consideration of any other diagnostic codes is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).   

The rating schedule provides for hepatitis C, confirmed by serologic testing, to be rated under diagnostic code 7354, based on symptoms due to hepatitis C infection.  

A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345.

A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

Special rating provisions apply to disabilities rated under Diagnostic Code 7354.  

Specifically, under Note (1), it states that the sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code, but the rater should not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for the sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2017).  

Under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id, Note (2). 

Analysis

VA examination in June 2009 shows the Veteran reported a history of periodic fatigue for the past 35 years.  He reported no treatment for hepatitis C or history of incapacitating episodes or weight loss.  The examiner noted no evidence of malnutrition or abdominal pain.  The June 2009 VA examiner noted that there were no significant effects on the Veteran's occupation.  A December 2009 rating decision granted service connection and assigned a non-compensable evaluation effective October 16, 2008.  October 2011 VA medical records show that the Veteran had recent weight loss of more than 20 pounds.  The Veteran was noted to have been eating healthier with a reduction in beer intake to 4 to 5 cans per week.
In June 2013, the Veteran was afforded an additional VA examination.  The examiner opined that the Veteran's hepatitis C was manifested by daily fatigue, malaise, with intermittent nausea, and vomiting.  The June 2013 examiner noted no evidence of incapacitating episodes (with symptoms such as malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  A September 2013 rating decision assigned a 10 percent evaluation effective October 16, 2008.  

At his Board hearing in April 2016, the Veteran provided testimony that his weight fluctuated during flare ups, that he had been recommended a restricted diet, and that he experienced symptoms of nausea, vomiting, anorexia, and fatigue.  The Veteran testified that he experienced debilitating pain and became bedridden for periods of 2 weeks at a time approximately 5 times per year.  He also testified that he would lose between 10 and 30 pounds during episodes of flare-ups due to symptoms of nausea, vomiting, and anorexia.

In February 2017, the Veteran was afforded a VA examination.  The Veteran reported no difference in his symptomatology, with reports of fatigue on many days and a lack of appetite and intermittent nausea.  The examiner opined that the Veteran's hepatitis C was manifested by daily fatigue, malaise, with intermittent nausea and vomiting.  The examiner also found evidence of arthralgia and weight loss of 23 pounds from April 2016 to February 2017.  The examiner opined the Veteran had incapacitating episodes of a duration of at least two weeks, but less than four weeks, in the last year.  The February 2017 VA examiner noted that the Veteran had completed a regimen of treatment for hepatitis C in 2016 with sofosbuvir and ribavirin.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his hepatitis C disability warrants a 40 percent evaluation for the entire period on appeal.  The medical and lay evidence supports moderate and continuous symptoms and the Board will afford the Veteran the full benefit of the doubt and find that the totality of the evidence favors the assignment of a 40 percent rating.  Although an increased rating of 40 percent is warranted, the evidence of record does not reflect symptoms of that warrant a 60 percent disability rating.  

The Board has considered the Veteran's statements and the medical evidence of record, including the impact on the Veteran's functional ability.  For the period prior to February 22, 2017, the Veteran is in receipt of a 20 percent evaluation.  The Board finds that a 40 percent evaluation for this period is warranted based on symptoms of daily fatigue and malaise, with intermittent nausea, minor weight loss (approximating 20 pounds on average during a flare-up ), and periods of incapacitating episodes not exceeding four weeks a year.  The Board notes this is consistent with the VA examinations and VA treatment records, as well as the Veteran's hearing testimony and lay statements.  See VA Form 9 dated November 2012; see also Hearing testimony dated April 2016.

A higher rating under DC 7354 is not warranted as it requires symptoms of substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  38 C.F.R. § 4.114, DC 7354.  The Veteran has not alleged that he manifests malnutrition or hepatomegaly due to his service-connected hepatitis C and VA treatment record and VA examinations do not show malnutrition or findings of hepatomegaly.  The Veteran has not alleged that he experiences incapacitating episodes of at least 6 weeks in duration, and the VA examinations and VA treatment records do not show symptoms of this severity.

For the foregoing reasons, the Board finds that a 40 percent evaluation, but no higher, is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102(2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365   (Fed. Cir. 2001).





ORDER

An evaluation of 40 percent for service-connected hepatitis C prior to February 22, 2017 is granted.

An evaluation in excess 40 percent for service-connected hepatitis C from February 22, 2017 is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


